1                                                                                      Judge Zilly
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO. CR12-0025TSZ
11
                              Plaintiff
12
                                                         ORDER
13
                         v.
14
15
           SERGEY KAMRATOV, et al.,
16
                              Defendants.
17
18
              Having reviewed the United States’ Motion to Unseal, docket no. 88, and the
19
     records and files in the above-captioned matter, the Court finds good cause to unseal
20
     docket entries 1-7, 15-19, 20-23, 44, 45, and 57-60.
21
              IT IS HEREBY ORDERED that the United States’ Motion to Unseal, docket
22
     no. 88, is GRANTED, and the Clerk’s Office shall unseal docket entries 1-7, 15-19, 20-
23
     23, 44, 45, and 57-60. All other sealed entries shall remain under seal.
24
     ///
25
     ///
26
     ///
27
     ///
28
      ORDER - 1                                                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      KAMRATOV (CR12-0025TSZ)
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1
 2         IT IS SO ORDERED.
 3         DATED this 8th day of April, 2019.
 4
 5                                              A
 6                                              Thomas S. Zilly
                                                United States District Judge
 7
 8
 9
10
     Presented by:
11
12 /s/ Francis Franze-Nakamura
13 FRANCIS FRANZE-NAKAMURA
   Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 2                                                        UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     KAMRATOV (CR12-0025TSZ)
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
